Exhibit 10.27

OCEANFIRST FINANCIAL CORP.

2011 CASH INCENTIVE COMPENSATION PLAN

FORM OF

COVERED OFFICER AWARD AGREEMENT

This Covered Officer Award Agreement (the “Award Agreement”) made as of [Date]
by and between OceanFirst Financial Corp., a Delaware corporation (the
“Corporation”), and [Name] (the “Employee”).

WHEREAS, the Corporation sponsors the OceanFirst Financial Corp. 2011 Cash
Incentive Compensation Plan (the “Plan”); and

WHEREAS, the Corporation desires to encourage the Employee to remain an employee
of the Corporation and, during the Performance Period specified below to
contribute substantially to the financial performance of the Corporation and, to
provide that incentive, the Corporation has granted the Employee an Award under
the Plan subject to terms and conditions set forth in the Plan and this Award
Agreement; and

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound, the Corporation, acting through its
Human Resources/Compensation Committee of its Board of Directors (the
“Committee”), and the Employee agree as follows:

1. Grant. The Committee hereby grants to the Employee an Award, subject to the
terms and conditions of the Plan and this Award Agreement (“this Award”).

2. Performance Period. The Performance Period to which this Award relates is the
            -month period beginning on                     .

3. Target Award. The target amount payable under this Award is $            
(the “Target Bonus”). The Individual Award Opportunity, which is the maximum
amount payable under this Award, is $            .

4. Conditions. This Award is subject to the vesting and performance conditions
set forth in Exhibits A and B to this Award Agreement, which are incorporated
herein by reference. No part of this Award will be paid until the Committee
certifies that these vesting and performance conditions have been attained. The
Committee cannot delegate this certification function.

5. Withholding. The Corporation or its direct or indirect subsidiary may
withhold from any payment to the Employee pursuant to this Award all taxes,
including social security taxes, which the Corporation or its direct or indirect
subsidiary is required or otherwise authorized to withhold with respect to such
payment.



--------------------------------------------------------------------------------

6. Clawback. This Award is subject to forfeiture or “clawback” to the extent
required by law or pursuant to such forfeiture or clawback policy as may be
adopted by the Corporation’s Board of Directors from time to time.

7. Employee Representations. In connection with this Award, the Employee
represents the following:

(a) The Employee has reviewed with the Employee’s own tax advisors, the federal,
state, local and foreign tax consequences of this Award Agreement and the
transactions contemplated hereby. The Employee is relying solely on such
advisors and not on any statements or representations of the Corporation or any
of its agents. The Employee understands that the Employee (and not the
Corporation) shall be responsible for the Employee’s own tax liability that may
arise as a result of this Award Agreement and the transactions contemplated
hereby.

(b) The Employee has received, read and understood this Award Agreement and the
Plan and agrees to abide by and be bound by their respective terms and
conditions.

(c) The Employee understands that the Committee may use its negative discretion
to reduce or eliminate the amount of this Award.

8. Miscellaneous.

(a) Governing Law. This Award Agreement, including the Exhibits hereto, shall be
governed and construed in accordance with the domestic laws of the State of New
Jersey without regard to its principles of conflicts of laws.

(b) Successors. The provisions of this Award Agreement shall inure to the
benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto.

(c) Entire Agreement; Amendment. This Award Agreement and the Plan contain the
entire understanding between the parties hereto with respect to the subject
matter of this Award and supersede all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
with respect to the subject matter of this Award Agreement. In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan shall
prevail. This Award Agreement may not be amended or modified without the written
consent of the Corporation, acting through the Committee, and the Employee.

(d) Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which when so executed and delivered shall be
taken to be an original and all of which together shall constitute one document.

IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf, and said the Employee has hereunto set his or her hand,
all as of the date first set forth above.

 

2



--------------------------------------------------------------------------------

OCEANFIRST FINANCIAL CORP. By:  

 

 

Chair, Human Resources/

Compensation Committee

EMPLOYEE

 

 

3



--------------------------------------------------------------------------------

EXHIBIT A

VESTING CONDITIONS

This Award will not be paid, in whole or in part, unless the Employee is
actively employed by the Corporation or one of its subsidiaries on the date this
Award is paid.

This Award is also contingent upon the approval of the Plan by the shareholders
of the Corporation on or before December 31, 2011.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE CONDITIONS

1. Performance Thresholds. This Award will not be paid, in whole or in part, if
the Corporation’s net income for 2011 is less than $2,122,000.

2. Calculation of Bonus. Provided the performance threshold set forth in
Section 1 above is met, the portion of this Award payable will be equal to A x B
x C, subject to a maximum of 150% of A, where:

 

A =   Target Bonus; B =   Bank Performance Multiplier (not to exceed 1.5); and C
=   Individual Performance Multiplier (not to exceed 1.5).

(a) Bank Performance Multiplier. The Bank Performance Multiplier shall be based
on the following table:

 

Performance Measure (Weight)

  

Goals

   Earned
Percentage   Earnings Per Share (50%)    Less than Threshold    Less than
$0.91/share      0 %     Threshold    $0.91/share      50 %     Target   
$1.17/share      100 %     Superior    $1.28/share or more     
150
% 
Efficiency Ratio (25%)    Less than Threshold    More than 60.50%      0 %    
Threshold    60.50%      50 %     Target    57.40%      100 %     Superior   
55.80% or less      150 %  Total Shareholder Return Against Peers (25%)    Less
than Threshold    below 8th of 16      0 %     Threshold    8th of 16      50 % 
   Target    10th of 16      100 %     Superior    12th of 16      150 % 

subject to the following rules of application:

 

  i. Earnings Per Share (EPS) is the Corporation’s 2011 diluted earnings per
share.

 

B-1



--------------------------------------------------------------------------------

  ii. Efficiency Ratio represents the ratio of operating expenses to the
aggregate of other income and net interest income.

 

  iii. Total Shareholder Return Against Peers (TSR) measures how the
Corporation’s stock and dividend performance for 2011 fare compared to similar
financial institutions selected by the Committee, calculated comparing weighted
average trading prices.

 

  iv. The Bank Performance Multiplier shall be based on the sum of the earned
percentage for each of the three categories multiplied by the respective weight
for that category.

 

  v. If the actual performance for any of the three categories is between
Threshold and Target, or between Target and Superior, the earned percentage for
that category shall be interpolated based on the earned percentages for
Threshold, Target and Superior as set forth above.

 

  vi. If the actual performance for any of the three categories is more than
Superior, the earned percentage for that category shall be limited to 150%.

(b) Individual Performance Multiplier. The Individual Performance Multiplier
shall be determined by the Committee in its sole discretion. For purposes of
setting the Individual Award Opportunity, the Committee has set the Individual
Performance Multiplier at 1.5, but will use its discretion to negatively adjust
the Individual Performance Multiplier to whatever level the Committee deems
appropriate based upon its determination of the Employee’s performance for 2011.

 

B-2